COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 Juan Alvarez Gottwald and Axiom, S.A.      §              No. 08-16-00046-CV
 De C.V.,
                                            §                 Appeal from the
                     Appellants,
                                            §               388th District Court
 v.
                                            §            of El Paso County, Texas
 Rosa Delgado Dominguez de Cano, Lucio
 Mario Cano Barraza, Mario Sergio           §              (TC# 2013DCM2366)
 Delgado Dominguez, Blanca Delgado de
 Urquidi, Jesus Ignacio Delgado             §
 Dominguez and Patricia Alvares Ozuna
                                            §
                     Appellees.
                                         ORDER

        The Court GRANTS the Appellees’ Rosa Delgado Dominguez de Cano, Lucio Mario
Cano Barraza, Mario Sergio Delgado Dominguez, Blanca Delgado de Urquidi, Jesus Ignacio
Delgado Dominguez and Patricia Alvares Ozuna third motion for extension of time within which
to file the brief until January 8, 2017. NO FURTHER MOTIONS FOR EXTENSION OF
TIME TO FILE THE BRIEF OF APPELEES’ WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the attorney for Appellees’ Rosa
Delgado Dominguez de Cano, Lucio Mario Cano Barraza, Mario Sergio Delgado Dominguez,
Blanca Delgado de Urquidi, Jesus Ignacio Delgado Dominguez and Patricia Alvares Ozuna
forward the same to this Court on or before January 8, 2017.

       IT IS SO ORDERED this 22nd day of November, 2016.


                                          PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.